December 19, 2008


Mr. William M. Nichols
William M. Nichols, P.C.
McAllister Plaza, Suite 1250
9601 McAllister Freeway
San Antonio, TX 78216-5150

Ms. Stephanie S. Bascon
Law Office of Stephanie S. Bascon PLLC
245 South Seguin Avenue
New Braunfels, TX 78130
Ms. Debra Ibarra Mayfield
Rymer Moore Jackson & Echols, P.C.
2801 Post Oak Blvd., Suite 250
Houston, TX 77056

RE:   Case Number:  08-0268
      Court of Appeals Number:  04-07-00340-CV
      Trial Court Number:  2006-CI-13111

Style:      CRAIG GARDNER AND THELMA GARDNER
      v.
      U.S. IMAGING INC. D/B/A SADI PAIN MANAGEMENT AND BERNEY KESZLER, M.D.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |